Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 13-18, 23 and 24 are objected to because of the following informalities:  in claim 13, line 26, the language “wherein and the plurality of interior channels” is inapt.  In claim 21, lines 7 and 9, the language “the second plurality interior channels” should be changed to “the second plurality of interior channels”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6, 8, 11 and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Krysiak (7,585,236).  Note the basis for the rejections set forth in the office action filed December 15, 2020.  Regarding the amendments to claim 1, as stated in the first office action the aggregate feature length for the indentations has been determined to be a result-effective variable given the teachings of Krysiak.  Thus, it would have been obvious to one of ordinary skill in the art to modify the channels as taught by Krysiak such that they define an aggregate feature length for the ball that is greater than 800 centimeters in order to provide a particular pattern and feel for the sports ball.  The particular aggregate feature length of between 800-1200 centimeters is considered to be obvious to one of ordinary skill in the art given the teachings of Krysiak and because he establishes the channels as result-effective variables and the applicant has not shown the criticality for the particular length by the demonstration of a new and unexpected result obtained therefrom.  

Regarding new claim 21, the plurality of interior channels as taught by Krysiak are arranged with a common center (i.e. ball center) and thus are considered to be in a concentric arrangement.  Note the definition of “concentric” provided.  Further, two of the adjacent interior channels are capable of defining an open polygonal portion as recited.  For example, the two adjacent interior channels would define sides of the open polygon with the ends being open.  As recited these two adjacent interior channels would define a first plurality of interior channels that are non-contiguous and spaced apart from each of the other interior channels.  The interior channels as taught by Krysiak are also capable of defining a second plurality of interior channels that are non-contiguous and spaced apparat from the other interior channels and define a second open polygonal portion as recited.  
Regarding claim 22, note Figure 2 of Krysiak showing first and second interior channels of similar shape and being oppositely positioned on the ball’s exterior surface and along a central axis of the ball (i.e. an axis passing through the center of the ball).  
Allowable Subject Matter
Claims 13-18, 23 and 24 appear to read over the prior art of record.  
Response to Arguments
Applicant's arguments filed March 8, 2021 have been fully considered but they are not persuasive.  Regarding the rejection of claims 1-12, 19 and 20 under 35 USC 103, the applicant contends that the office action improperly requires the applicant to demonstrate the criticality of the aggregate feature length of from about 800-1200 centimeters as recited in claim 1.  Note Remarks at i).  The applicant contends that the reference to Krysiak is silent to any range for the aggregate feature length and thus, does not establish a prima facie case of obviousness.  The applicant refers to MPEP 2144.05(I) which states that prior art ranges that overlap or lie inside or lie close to those of the instant invention may establish a prima facie of obviousness, however, because Krysiak does not teach a range, the applicant contends that Krysiak does not establish a prima facie case of obviousness.  The applicant states that consequently the requirement for a demonstration of criticality of the claimed range is misplaced.  However, this argument is not persuasive as Krysiak obviously teaches a length for the interior channels segments as shown in his Figures.  The interior channel segments are shown in a preferred embodiment in Figure 2 and obviously define an aggregate channel length extending across the surface of the sports ball.  Further, Krysiak states that the sports ball may comprise between two and forty channels and that the channels are used to effect the grippability of the sports ball.  Note column 5, lines 35-48.  Thus, even though Krysiak does not establish a numerical value for the aggregate feature length, he does teach that the manipulation of the number and consequently the feature length of the channels may be selected in order to effect the gripping characteristics of the sports ball.  Thus, it would have been obvious to one of ordinary skill in the art to modify the number of channels in order to provide an aggregate feature length from about 800-1200 centimeters for the sports ball in order to provide a sports ball with particular gripping characteristics.  
Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
It is noted that the applicant has not persuasively argued that the claimed variable was not recognized in the prior art to be a result-effect variable.  Here, Krysiak has recognized that the number of indentations and hence the length that they create to be a variable that affects the relevant property (i.e. handling, feel, grippability of the sports ball) and therefore establishes the aggregate feature length as result-effective variable.  
Regarding claim 19, the applicant contends that Krysiak lacks the teaching for the open polygonal portions as recited.  The applicant states that the application of Dailey to the instant application is not appropriate because the interior channels of the instant invention are of functional significance.  However, these arguments are not persuasive as the teachings of Krysiak are still seen as teaching the claimed invention.  Note column 5, lines 35-38 stating that the channels can be formed as line segments, curved segments, circles, other closed curved paths or combinations thereof.  Forming the channels as line segments defines open polygonal portions with each channel defining a side of the open polygonal portion.  For example, each of the grooves when formed as a line segment would define a side of an open polygonal portion on the exterior surface of the panel.  Note the examiner’s notations provided on Figure 1 of Krysiak highlighting two of the channel segments which are obviously capable of being considered to be two parts of a polygonal portion.  The polygonal portion is open at the ends thereof and define the open polygonal portions as recited.  

    PNG
    media_image1.png
    685
    863
    media_image1.png
    Greyscale

 	Regarding Dailey, it is noted that the applicant’s reference to paragraph [0069] of the instant specification defined the significance of the claimed open polygonal portions and thus, Dailey is no longer seen as being applicable.  However, the rejection over the teachings of Krysiak remains as the indentations when formed as line segments are seen as sides for open polygonal portions as recited in claim 19.  
Regarding the applicant’s argument that the indentations of Krysiak achieve a different purpose, it is noted that the instant specification realizes the improvements created by the modification of the indentation in terms of the grip/feel/handling of the sports ball.  Note instant paragraphs [0030], [0046] and [0054].  Thus, the indentations of both the instant invention and those of Krysiak overlap in purpose and improvement of the sports ball.  Further, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
.   
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B WONG whose telephone number is (571)272-4416.  The examiner can normally be reached on Monday-Friday 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEVEN B WONG/            Primary Examiner, Art Unit 3711